Opinion issued May 14, 2009













In The
Court of Appeals
For The
First District of Texas



NO. 01-08-01009-CV
____________

THE METHODIST HOSPITAL, Appellant

V.

SUSAN TABBAA, Appellee



On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2008-15069



 
MEMORANDUM OPINION
 
	On April 29, 2009, appellant, The Methodist Hospital, filed a motion to dismiss
its appeal after the trial court granted appellant's renewed motion to dismiss the claims
of appellee, Susan Tabbaa, rendering the appeal moot.  The motion indicates that it is
unopposed.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).
	Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
	Panel consists of Justices Jennings, Alcala, and Higley.